Citation Nr: 1615699	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostatitis and urinary tract infections.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran contends that he has tuberculosis that is related to his period of service.  The Veteran had a positive purified protein derivative (PPD) skin test in service in 2007.  He was treated with isoniazid (INH) and Rifampin in service.  However, chest x-rays in September 2007 and November 2007 were normal.  An examination is warranted to determine whether the Veteran has tuberculosis and, if so, whether it is related to the inservice findings.

The Veteran was provided with a VA general medical examination in April 2011 to address his remaining claims.  The Board finds that the examination is inadequate and additional examinations are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The service treatment records show that the Veteran was diagnosed with prostatitis and urinary tract infection in April 2002.  A urinary tract infection was again noted in November 2002.  Cystoscopy in December 2002 identified a urethral stricture.  Bladder flow rate study was conducted in February 2008 to evaluate urinary obstruction.  The Veteran reported that he had a strong stream and no more hesitancy.  

On the April 2011 VA examination, the Veteran reported dysuria, hesitancy, difficulty starting a stream and a weak/intermittent stream.  The examiner stated that the Veteran reported no history of urinary tract infections and no history of obstructive voiding.  The examiner indicated that the Veteran declined rectal and genital examinations.  The examiner stated that there was no diagnosis related to prostatitis/urinary tract infections because "there is no pathology to render a diagnosis."  The Board finds the examiner's diagnosis insufficient; the examiner does not address the significant symptoms reported by the Veteran, and his report of the Veteran's history is not consistent with the significant findings in service.  Another examination is warranted.

The service treatment records show that the Veteran sustained a sprained right ankle in September 1986.  The VA examiner noted that the Veteran reported the following right ankle symptoms: swelling, lack of endurance, pain, and flare-ups twice per week lasting for two days at a time.  The examiner noted that examination of the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner stated that there was no diagnosis related to the right ankle because "there is no pathology to render a diagnosis."  The Board finds the examiner's diagnosis insufficient as the examiner does not address the significant symptoms reported by the Veteran and whether they are related to the inservice injury.  Another examination is warranted.

The service treatment records contain a notation of "lateral epicondylitis (tennis elbow)" in July 2008.  With respect to the right elbow, the VA examiner noted that the Veteran reported "being diagnosed with tennis elbow.  The condition has existed for 32 month(s).  The condition started slowly and got worse over time.  He reports the following symptoms: lack of endurance, tenderness, and pain."  The Veteran also reported "experiencing the following flare ups as often as 2 times per month and each time lasts for 1 week...During the flare ups he experiences the following functional impairment which is described as difficulty with holding items."  The examiner also noted that the Veteran reported being diagnosed with tennis elbow on the left.

The examiner noted that examination of the right and left elbows showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner stated that there was no diagnosis related to the right or left elbow because "there is no pathology to render a diagnosis."  Again, the Board finds the examiner's diagnosis insufficient as the examiner does not address the significant symptoms reported by the Veteran and whether they are related to the inservice notation of tennis elbow.  Another examination is warranted.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by an appropriate medical professional to determine the etiology of any tuberculosis or residuals of tuberculosis present during the period of the claim.  The electronic claims file must be made available to the examiner.  Any indicated studies must be performed.

Following the examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must first address whether active or inactive tuberculosis or residuals of tuberculosis have been present at any time during the pendency of the claim.  If so, the examiner provide an opinion as to whether the active or inactive tuberculosis is related to the Veteran's military service, to include the inservice positive PPD test and subsequent treatment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded a VA examination by an appropriate medical professional to determine the nature and etiology of any current right elbow, left elbow, and right ankle disability.  The electronic claims file must be made available to the examiner.  Any indicated studies must be performed.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed right or left elbow disability is related to the Veteran's military service, to include the finding of epicondylitis noted in July 2008.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed right ankle disorder is related to the Veteran's military service, to include the right ankle sprain noted in September 1986.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded a VA examination by an appropriate medical professional to determine whether any current genitourinary disability, to include prostatitis and urinary tract infection, is related to his military service.  The electronic claims file must be made available to the examiner.  Any indicated studies must be performed.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed genitourinary disability, to include prostatitis and urinary tract infection, is related to the Veteran's military service, to include the urinary tract infections noted in April 2002 and November 2002, the prostatitis noted in April 2002, the urethral stricture noted in December 2002, and the history of urinary obstruction noted in February 2008.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

